 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT

 7                                 EASTERN DISTRICT OF CALIFORNIA

 8

 9   WILLIAM DeFELICE and PATRICIA                      )   Case No. 1:17-cv-01464-LJO-SKO
     DeFELICE,                                          )
10                                                      )   ORDER DIRECTING THE CLERK
                             Plaintiffs,                )   OF THE COURT TO CLOSE THE
11                                                      )   CASE
     v.                                                 )
12                                                      )   (Doc. 22)
     UNITED STATES OF AMERICA,                          )
13                                                      )
                                                        )
14                           Defendant.                 )
                                                        )
15

16            On November 14, 2018, the parties filed a joint stipulation dismissing the action with

17   prejudice. (Doc. 22.) In light of the parties’ stipulation, this action has been terminated, see Fed. R.

18   Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been

19   dismissed with prejudice. Accordingly, the Clerk of the Court is directed to close this case.

20
     IT IS SO ORDERED.
21

22   Dated:     November 19, 2018                                  /s/   Sheila K. Oberto              .
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28

29

30
